Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/5/2020 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest, in combination:
1. A method, comprising:
coupling a host device to each of first and second data storage devices, the first data storage device comprising a first controller, a first local memory and a first non-volatile memory (NVM), the second data storage device comprising a second controller, a second local memory and a second NVM;
allocating a virtual controller memory buffer comprising a dedicated portion of each of the first and second local memories for control by the host device; and
using the first controller to receive a virtual command set from the host device and extract a first local command therefrom for execution to transfer data between the host device and the first NVM.

SDC
Aggregating semiconductor controller memories using a shared CMB [S17]

Bensity US 10,114,586
Host containing a host buffer [CLM 1]

Hussain US 9,501,245
Virtualizing memory of physical NVMe controllers in order to allocate portions of the controller memory to a plurality of virtual machines [Abst]

Margetts US 2018/0260145
Providing separate sets of local commands and host commands for a memory system comprising a controller memory buffer and host memory buffer.

Bolkhovitin US 10,860,508
Providing a main storage controller to receive requests from a host and initiate I/O to one or more storage devices, where a data stripe may be written by writing to multiple controller memory buffers [CLM 1].

Lee US 2019/0146712
Mapping host memory buffer units to controller memory buffer unit [Fig. 10]


However, none of the cited prior art of record appear to teach or suggest at least the combination of allocating a virtual controller memory buffer comprising a dedicated portion of each of the first and second local memories for control by the host device; and using the first controller to receive a virtual command set from the host device and extract a first local command therefrom for execution to transfer data between the host device and the first NVM.
According, the cited prior art fails to teach each and every feature recited. Hence, claim 1 is allowed. Claims 2-20 recite similar subject matter and are allowed on similar grounds. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136